DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were originally presented having a filing date of 06/12/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, page 20, line 4 – 5 recites “an input module configured to receive a plurality of maps of a region.” 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “input module” is described as a program which is stored in a system memory. The system memory is a tangible structure. 
([Par. 0042], “the system memory 34 includes a storage system 38 for reading from and writing to a non-removable, non-volatile memory (e.g., a hard drive). The system memory 34 may also include volatile memory 40, such as random access memory (RAM) and/or cache memory”;

[Par. 0044], “The system memory 34 stores a program/utility 42, having a set (at least one) of program modules 44 … the program modules 44 can include modules for acquiring input data …”). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9 – 14, 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan, Anirudh (US Publication No. US 20200184259 A1; hereafter Viswanathan) in view of Wang et al. (English Translation of Publication No. CN 107764263 B; hereafter Wang).

Regarding to claim 1, Viswanathan teaches a system for generating a map, comprising: 
a processing device (Figure 1, “mapping platform 111”) including an input module (figure 2, “feature detection module 201” wherein the “feature detection module 201” would be a software which is stored in a memory; [Par. 0094], “The memory 904, such as a random access memory (RANI) or any other dynamic storage device, stores information including processor instructions for fully-automated learning to match heterogeneous feature spaces for mapping”) configured to receive a plurality of maps of a region ([Par. 0036], “feature detection module 201 detects one or more features from raw sensor data. Feature detection module 201 detects any map feature that is visible in both top down and ground level imagery (or imagery from any perspectives or views of interest)”), the processing device configured to perform: 
	determining a provenance of each received map of the plurality of maps
([Par. 0036], “The feature detection module 201 can use, for instance, the computer vision system 115 in combination with the machine learning system 113 (or equivalent) to recognize the pixels of the images that correspond to the visible feature”

[Par. 0053], the feature detection module detects “a set of top down image 601 from a first source, e.g., an aerial source such as a satellite 109, and a set of ground level image 603 from a second source, e.g., a ground level source such as a camera mounted on a vehicle 101 or a UE 103”

where this is interpreted as the “detection module” determine the provenance of each image based on image’s resolution and its sources)

	parsing each received map into objects of interest representing features of interest in the region ([Par. 0053], “top down image 601 and ground level image 603 depict the same map or semantic features, e.g., a crosswalk corner, road signs, etc., for a point of interest”); 

	comparing the objects of interest from the plurality of maps to identify one or more sets of objects, each set of objects representing a common feature ([Par. 0055], “mapping platform 111 determines a first feature space 609 to compare at least one feature of images 601 and 603, e.g., top down view of road lane 605 of image 601 is compared to the ground level view of road lane 605 of image 603. In another embodiment, mapping platform 111 determines a second feature space 611 to compare at least one another feature of images 601 and 603, e.g., top down view of road signs 607 of image 601 is compared to ground level view of road signs 607 of image 603”); 
	for each set of objects, performing: 
	selecting a subset of the set of objects based on the provenance associated with each object in the set of objects
([Par. 0041], “mapping platform 111 determines a first feature space comprising one or more first features detected from raw sensor data and classified by a feature detector into a first attribution category … the feature detection module 201 classifies these features detected from raw data into attribution categories, e.g., one or more lane lines are grouped together, one or more road signs are grouped together, etc”);

calculating a similarity metric for each object in the subset, the similarity metric selected from at least one of an alignment between an object in the subset and a reference object in the subset 
and a positional relationship between the object in the subset and the reference object in the subset
([Par. 0043], “mapping platform 111 calculates a first similarity score for the first feature space
based on a first distance metric applied to the one or more first features, and a second similarity score for the second feature space based on a second distance metric applied to the one or more second features. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”; 

([Par. 0027], “the perpendicular distance between two lanes is used as a distance metric for road lanes resulting in higher scores, whereas an overlap area is used as a distance metric for road signs resulting in lower scores. Thereafter, the scores/metrics are summed to identify the best possible alignment for the input feature spaces”

where this is interpreted as the similarity score of the first feature space would be determined based a distance metric between at least two lanes in a subset).

	generating a common object representing the common feature from at least one object in the subset based on the similarity metric 
([Par. 0044], “the transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching one or more combinations of the first attribution category and the second attribution category”;

[Par. 0045], “In a further embodiment, mapping platform 111 automatically align the first feature space and the second feature space based, at least in part, on the total score”

Where this is interpreted as the mapping platform calculates the similarity metric for each feature space, then generates a common object based on matching one or more combination of the first feature space and second feature space) and 

	generating a merged map including the common object ([Par. 0056], “mapping platform 111 may process the one or more features using the transformation space to create a digital map”).


	Viswanathan does not explicitly disclose to select a reference object to be used in calculating a similarity metric for each object in the subset.
 

However, Wang teaches to select a reference object to be used in calculating a similarity metric for each object in the subset. ([Page 2, line 25-27], “the two lane according to the lane comprises a shape point and driving direction, determining the relative position relation between the two lane comprises: selecting the lane in which a lane as a reference lane”).




Regarding to claim 2, the combination of Viswanathan and Wang teaches the system of claim 1.
Viswanathan further teaches wherein the provenance associated with an object is estimated based on at least one of a source and a resolution of a received map corresponding to the object
([Par. 0036], “The feature detection module 201 can use, for instance, the computer vision system 115 in combination with the machine learning system 113 (or equivalent) to recognize the pixels of the images that correspond to the visible feature”

[Par. 0053], the feature detection module detects “a set of top down image 601 from a first source, e.g., an aerial source such as a satellite 109, and a set of ground level image 603 from a second source, e.g., a ground level source such as a camera mounted on a vehicle 101 or a UE 103”

where this is interpreted as the “detection module” determine a provenance of each image based on image’s resolution and its source).


Regarding to claim 3, the combination of Viswanathan and Wang teaches the system of claim 2.
Wang further teaches selecting an object from the subset as the reference object ([Page 2, line 25-27], “the two lane according to the lane comprises a shape point and driving direction, determining the relative position relation between the two lane comprises: selecting the lane in which a lane as a reference lane”).

Viswanathan further teaches wherein calculating the similarity metric includes … estimating a distance from the reference object to each other object in the subset. 
([Par. 0055], “mapping platform 111 may calculate similarity scores for first feature space 609 and second feature space 611 based, at least in part, on a distance metric. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”

([Par. 0027], “the perpendicular distance between two lanes is used as a distance metric for road lanes resulting in higher scores, whereas an overlap area is used as a distance metric for road signs resulting in lower scores. Thereafter, the scores/metrics are summed to identify the best possible alignment for the input feature spaces”

where this is interpreted as the similarity score for the first feature space would be determined based a distance metric between at least two lanes, and one of the lane is used as a reference lane)


Regarding to claim 4, the combination of Viswanathan and Wang teaches the system of claim 3.
Viswanathan further teaches wherein the objects of interest include one or more lane objects, each one or more lane object representing a segment of a road lane ([Par. 0055], “mapping platform 111 may calculate similarity scores for first feature space 609 and second feature space 611 based, at least in part, on a distance metric. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”).


Regarding to claim 9, the combination of Viswanathan and Wang teaches the system of claim 4.
Wang teaches to select a reference object in a subset as described in claim 3 above. 
Viswanathan further teaches wherein the similarity metric for each object in the subset is an alignment metric based on at least one of: a projection of each object onto the reference object, and an angular heading of each object relative to the reference object.
([Par. 0055], “mapping platform 111 may calculate similarity scores for first feature space 609 and second feature space 611 based, at least in part, on a distance metric. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”)

([Par. 0027], “the perpendicular distance between two lanes is used as a distance metric for road lanes resulting in higher scores, whereas an overlap area is used as a distance metric for road signs resulting in lower scores. Thereafter, the scores/metrics are summed to identify the best possible alignment for the input feature spaces”).

 Where this is interpreted as the perpendicular distance r between at least two lanes in a subset is a scalar projection of a lane onto a reference lane. The perpendicular distance metric also indicates that the lane and the reference lane are parallel and make an angle of zero degree between them.  


Regarding to claim 10, the combination of Viswanathan and Wang teaches the system of 
claim 1.
	Viswanathan further teaches wherein the processing device is part of a vehicle or in communication with the vehicle (Figure 1, [Par. 0060], “vehicle 101 is any vehicles, e.g., an autonomous vehicle, equipped with a variety of sensors including but not limited to location sensors, e.g., configured to process signals from positioning satellites 109, e.g., a Global Positioning System (GPS) satellite, and other sensors, e.g., … digital maps allow vehicles 101 to know what lanes to be in and when to make lane changes, e.g., lane-level localization”).


Regarding to claim 11, Viswanathan teaches a method for generating a map, comprising: 
	receiving a plurality of maps of a region ([Par. 0036], “feature detection module 201 detects one or more features from raw sensor data. Feature detection module 201 detects any map feature that is visible in both top down and ground level imagery (or imagery from any perspectives or views of interest)” by a processing device (Figure 1, “mapping platform 111”))
	determining a provenance of each received map of the plurality of maps 
([Par. 0036], “The feature detection module 201 can use, for instance, the computer vision system 115 in combination with the machine learning system 113 (or equivalent) to recognize the pixels of the images that correspond to the visible feature”

[Par. 0053], the feature detection module detects “a set of top down image 601 from a first source, e.g., an aerial source such as a satellite 109, and a set of ground level image 603 from a second source, e.g., a ground level source such as a camera mounted on a vehicle 101 or a UE 103”

where this is interpreted as the “detection module” determine the provenance of each image based on image’s resolution and its sources)


parsing each received map into objects of interest representing features of interest in the region ([Par. 0053], “top down image 601 and ground level image 603 depict the same map or semantic features, e.g., a crosswalk corner, road signs, etc., for a point of interest”);  

	comparing the objects of interest from the plurality of maps to identify one or more sets of objects, each set of objects representing a common feature ([Par. 0055], “mapping platform 111 determines a first feature space 609 to compare at least one feature of images 601 and 603, e.g., top down view of road lane 605 of image 601 is compared to the ground level view of road lane 605 of image 603. In another embodiment, mapping platform 111 determines a second feature space 611 to compare at least one another feature of images 601 and 603, e.g., top down view of road signs 607 of image 601 is compared to ground level view of road signs 607 of image 603”); 
	for each set of objects, performing: 
	selecting a subset of the set of objects based on the provenance associated with each object in the set of objects ([Par. 0041], “mapping platform 111 determines a first feature space comprising one or more first features detected from raw sensor data and classified by a feature detector into a first attribution category … the feature detection module 201 classifies these features detected from raw data into attribution categories, e.g., one or more lane lines are grouped together, one or more road signs are grouped together, etc”);
	calculating a similarity metric for each object in the subset, the similarity metric selected from at least one of an alignment between an object in the subset and a reference object in the subset, and a positional relationship between the object in the subset and the reference object in the subset 
([Par. 0043], “mapping platform 111 calculates a first similarity score for the first feature space based on a first distance metric applied to the one or more first features, and a second similarity score for the second feature space based on a second distance metric applied to the one or more second features. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”;

([Par. 0027], “the perpendicular distance between two lanes is used as a distance metric for road lanes resulting in higher scores, whereas an overlap area is used as a distance metric for road signs resulting in lower scores. Thereafter, the scores/metrics are summed to identify the best possible alignment for the input feature spaces”

where this is interpreted as the similarity score for the first feature space would be determined based a distance metric between at least two lanes in a subset).

	generating a common object representing the common feature from at least one object in the subset based on the similarity metric 
([Par. 0044], “the transformation space comprising a first weight to be applied to the first similarity score and a second weight to be applied to the second similarity score based on matching one or more combinations of the first attribution category and the second attribution category”;

[Par. 0045], “In a further embodiment, mapping platform 111 automatically align the first feature space and the second feature space based, at least in part, on the total score”;

Where this is interpreted as the mapping platform calculates the similarity metric for each feature space, then generates a common object based on matching one or more combination of the first feature space and second feature space); and 

	generating a merged map including the common object ([Par. 0056], “mapping platform 111 may process the one or more features using the transformation space to create a digital map”).


Viswanathan does not explicitly disclose to select a reference object to be used in calculating a similarity metric for each object in the subset.
 

select a reference object to be used in calculating a similarity metric for each object in the subset. ([Page 2, line 25-27], “the two lane according to the lane comprises a shape point and driving direction, determining the relative position relation between the two lane comprises: selecting the lane in which a lane as a reference lane”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Viswanathan to incorporate the teaching of Wang. The modification would have been obvious because by selecting a reference object, it allows the system to precisely calculate the similarity between objects in a subset based on the relative position of each object to a fixed reference object.  


Regarding to claim 12, the combination of Viswanathan and Wang teaches the method of 
claim 11.
	Viswanathan further teaches wherein the provenance associated with an object is determined based on at least one of a source and a resolution of a received map corresponding to the object. 
([Par. 0036], “The feature detection module 201 can use, for instance, the computer vision system 115 in combination with the machine learning system 113 (or equivalent) to recognize the pixels of the images that correspond to the visible feature”

[Par. 0053], the feature detection module detects “a set of top down image 601 from a first source, e.g., an aerial source such as a satellite 109, and a set of ground level image 603 from a second source, e.g., a ground level source such as a camera mounted on a vehicle 101 or a UE 103”

where this is interpreted as the “detection module” determine a provenance of each image based on image’s resolution and its source).


Regarding to claim 13, the combination of Viswanathan and Wang teaches the method of 
claim 12. 
Wang further teaches selecting an object from the subset as the reference object ([Page 2, line 25-27], “the two lane according to the lane comprises a shape point and driving direction, determining the relative position relation between the two lane comprises: selecting the lane in which a lane as a reference lane”).

Viswanathan further teaches wherein calculating the similarity metric includes … estimating a distance from the reference object to each other object in the subset. 
([Par. 0055], “mapping platform 111 may calculate similarity scores for first feature space 609 and second feature space 611 based, at least in part, on a distance metric. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”

([Par. 0027], “the perpendicular distance between two lanes is used as a distance metric for road lanes resulting in higher scores, whereas an overlap area is used as a distance metric for road signs resulting in lower scores. Thereafter, the scores/metrics are summed to identify the best possible alignment for the input feature spaces”

where this is interpreted as the similarity score for the first feature space would be determined based a distance metric between at least two lanes, and one of the lane is used as a reference lane).

Regarding to claim 14, the combination of Viswanathan and Wang teaches the method of 
claim 13.
	Viswanathan further teaches wherein the objects of interest include one or more lane objects, each one or more lane object representing a segment of a road lane (“mapping platform 111 may calculate similarity scores for first feature space 609 and second feature space 611 based, at least in part, on a distance metric. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”).

Regarding to claim 19, the combination of Viswanathan and Wang teaches the method of 
claim 14. 
	Viswanathan further teaches wherein the similarity metric for each object in the subset is an alignment metric based on at least one of a projection of each object onto the reference object, and an angular heading of each object relative to the reference object 
([Par. 0055], “mapping platform 111 may calculate similarity scores for first feature space 609 and second feature space 611 based, at least in part, on a distance metric. In one example embodiment, the distance metric may include but is not limited to a perpendicular distance, e.g., in a geometric sense, intersecting at a right angle (90 degrees), between the road lane segments or an overlap between the road signs”

([Par. 0027], “the perpendicular distance between two lanes is used as a distance metric for road lanes resulting in higher scores, whereas an overlap area is used as a distance metric for road signs resulting in lower scores. Thereafter, the scores/metrics are summed to identify the best possible alignment for the input feature spaces”

 Where this is interpreted as the perpendicular distance r between two lanes in a subset is a scalar projection of a lane onto a reference lane. The perpendicular distance metric also indicates that the lane and the reference lane are parallel and make an angle of zero degree between them).

Regarding to claim 20, the combination of Viswanathan and Wang teaches the method of 
claim 11.

Viswanathan further teaches wherein the processing device is part of a vehicle or in communication with the vehicle (Figure 1, [Par. 0060], “vehicle 101 is any vehicles, e.g., an autonomous vehicle, equipped with a variety of sensors including but not limited to location sensors, e.g., configured to process signals from positioning satellites 109, e.g., a Global Positioning System (GPS) satellite, and other sensors, e.g., … digital maps allow vehicles 101 to know what lanes to be in and when to make lane changes, e.g., lane-level localization”).
	
Allowable Subject Matter
Claim 5-8, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668